DETAILED ACTION

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Michael Walters (Registration #77453) on 9/23/2021.
	The claims shall be amended as follows:
(Currently Amended) A computer-implemented method for simulating application of materials to facial features, the method comprising:
obtaining, by one or more computing devices, an image of a face;
detecting, by the one or more computing devices, a location of a facial feature of the face within the image;
decomposing, by the one or more computing devices, the image into a plurality of image datasets respectively corresponding to a plurality of spectral bands;
obtaining, by the one or more computing devices, material property data associated with a material, wherein the material property data comprises data for each of the plurality of spectral bands, wherein the plurality of spectral bands comprise: a shadows band, a highlights band, and a mid-tones band; 
processing, by the one or more computing devices, each image dataset for each of the plurality of spectral bands with the material property data to generate a plurality of merged datasets, wherein processing each image dataset for each of the plurality of spectral bands with the material property data to generate the plurality of merged datasets comprises:
generating, by the one or more computing devices, a screen blend based on a shadows image dataset associated with the shadows band, a mid-tones image dataset associated with mid-tones band, and a mid-tones map of the material property data;
generating, by the one or more computing devices, an add blend based on a highlights image dataset associated with the highlights band, the screen blend, and a highlights map of the material property data; and
generating, by the one or more computing devices, and based at least in part on the detected location of the facial feature and further based at least in part on the material property data and the plurality of merged datasets, an augmented image that depicts the material applied to the facial feature of the face.
(Original) The method of claim 1, wherein the material comprises a virtual lipstick and the facial feature comprises lips.
(Original) The method of claim 1, wherein the material property data describes a level of reflectivity of the material. 
(Currently Amended) The method of claim 1, wherein generating, by the one or more computing devices, the augmented image comprises:
adjusting, by the one or more computing devices, at least one image dataset corresponding to at least one of the plurality of spectral bands with the material property data for the same spectral band to generate one or more proto-images, wherein the material property data comprises [[a]]the mid-tones map for a mid-tones range and a shadows range, [[a]]the highlights map for a highlights range, and an opacity map for blending; and
alpha blending, by the one or more computing devices, at least one of the one or more proto-images with the opacity map of the facial feature.
(Canceled) 
 (Currently Amended) A computing system configured to simulate application of a material to skin of a face, the computing system comprising:
one or more processors; and
one or more non-transitory computer-readable media that collectively store instructions that, when executed by the one or more processors cause the computing system to perform operations, the operations comprising:
obtaining an image of the face;
detecting a location of a facial feature of the face within the image;
decomposing the image into a plurality of image datasets respectively corresponding to a plurality of spectral bands;
, wherein the plurality of spectral bands comprise: a shadows band, a highlights band, and a mid-tones band;
processing each image dataset for each of the plurality of spectral bands with the material property data to generate a plurality of merged datasets, wherein processing each image dataset for each of the plurality of spectral bands with the material property data to generate the plurality of merged datasets comprises:
generating a screen blend based on a shadows image dataset associated with the shadows band, a mid-tones image dataset associated with mid-tones band, and a mid-tones map of the material property data;
generating an add blend based on a highlights image dataset associated with the highlights band, the screen blend, and a highlights map of the material property data; and
generating, based at least in part on the detected location of the facial feature and further based at least in part on the material property data and the plurality of merged datasets, an augmented image that depicts the material applied to the facial feature of the face.
  (Currently Amended) The computing system of claim 11, 
wherein the material property data comprises [[a]]the mid-tones map for blending with the mid-tones band and the shadows band, [[a]]the highlights map for blending with the highlights band, and an opacity map; and 
wherein the augmented image is generated based at least in part on the opacity map and the plurality of merged datasets.
  (Currently Amended) One or more non-transitory computer-readable media that store instructions that, when executed by one or more processors, cause the one or more processors to perform operations, the operations comprising:
obtaining an image of 
detecting a location of a facial feature of the face within the image;
decomposing the image into a plurality of image datasets respectively corresponding to a plurality of spectral bands;
obtaining material property data associated with , wherein the plurality of spectral bands comprise: a shadows band, a highlights band, and a mid-tones band; 
processing each image dataset for each of the plurality of spectral bands with the material property data to generate a plurality of merged datasets, wherein processing each image dataset for each of the plurality of spectral bands with the material property data to generate the plurality of merged datasets comprises:
generating a screen blend based on a shadows image dataset associated with the shadows band, a mid-tones image dataset associated with mid-tones band, and a mid-tones map of the material property data;
generating an add blend based on a highlights image dataset associated with the highlights band, the screen blend, and a highlights map of the material property data; and
generating, based at least in part on the detected location of the facial feature and further based at least in part on the material property data and the plurality of merged datasets, an augmented image that depicts the material applied to the facial feature of the face.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUC N DOAN whose telephone number is (571)270-3397.  The examiner can normally be reached on Monday - Friday: 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Zimmerman can be reached on 5712727653.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/PHUC N DOAN/Examiner, Art Unit 2619